           Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                 (Kansas City Docket)

UNITED STATES OF AMERICA,

                        Plaintiff,

      v.                                              Case No. 19-20038-JAR-TJJ

AMBER L. JUAREZ
   a.k.a. Amber L. Johnson-Juarez,
TANYA R. NORBERTO,
  and
JESUS D. SANTOS
   a.k.a. Jesus D. Santos-Rivera,

                        Defendants.


                                         INDICTMENT

       The Grand Jury charges:

                                            COUNT 1

       Beginning in or about November 2018, and continuing to on or about April 29, 2019, the

dates being approximate and inclusive, in the District of Kansas and elsewhere, the defendants,

                                      AMBER L. JUAREZ
                                a.k.a. Amber L. Johnson-Juarez,
                                    TANYA R. NORBERTO,
                                                and
                                       JESUS D. SANTOS
                                  a.k.a. Jesus D. Santos-Rivera,

knowingly and intentionally conspired and agreed with each other, and with others known and

unknown to the Grand Jury, to commit the following offenses: (a) distribute and possess with

intent to distribute a mixture and substance containing heroin, a controlled substance, in violation

of Title 21, United States Code, Section 841(a)(1); and (b) distribute and possess with intent to
          Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 2 of 12




distribute a mixture and substance containing fentanyl, a controlled substance, in violation of

Title 21, United States Code, Section 841(a)(1).

       This was all in violation of Title 21, United States Code, Section 846.

                   QUANTITY OF HEROIN INVOLVED IN THE CONSPIRACY

       With respect to defendant AMBER L. JUAREZ a.k.a. Amber L. Johnson-Juarez, her

conduct as a member of the heroin conspiracy charged in Count 1, which includes the reasonably

foreseeable conduct of other members of the conspiracy, involved more than 1 kilogram of a

mixture and substance containing heroin, a controlled substance, in violation of Title 21, United

States Code, Section 841(b)(1)(A)(i).

       With respect to defendant TANYA R. NOBERTO, her conduct as a member of the

heroin conspiracy charged in Count 1, which includes the reasonably foreseeable conduct of

other members of the conspiracy, involved more than 100 grams of a mixture and substance

containing heroin, a controlled substance, in violation of Title 21, United States Code, Section

841(b)(1)(B)(i).

       With respect to defendant JESUS D. SANTOS a.k.a. Jesus Santos-Rivera, his conduct

as a member of the heroin conspiracy charged in Count 1, which includes the reasonably

foreseeable conduct of other members of the conspiracy, involved a quantity of a mixture and

substance containing heroin, a controlled substance, in violation of Title 21, United States Code,

Section 841(b)(1)(C).

                                            COUNT 2

       Beginning on or about March 20, 2019, and continuing to on or about April 29, 2019, the

dates being approximate and inclusive, in the District of Kansas, the defendants,

                                      JESUS D. SANTOS
                                 a.k.a. Jesus D. Santos-Rivera

                                                   2
          Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 3 of 12




                                             and
                                     AMBER L. JUAREZ
                               a.k.a. Amber L. Johnson-Juarez,

knowingly and intentionally conspired and agreed with each other to use and maintain a drug-

involved premises, located at 605 Cheyenne Street, Apartment C, in Leavenworth, Kansas, within

1,000 feet of the real property comprising Earl M. Lawson Elementary School, in Leavenworth,

Kansas, which is an elementary school, in violation of Title 21, United States Code, Sections

856(a)(1) and 860(a), and Title 18, United States Code, Section 2.

       This was all in violation of Title 21, United States Code, Section 846.

                                           COUNT 3

       On or about March 20, 2019, in the District of Kansas, the defendant,

                                   TANYA R. NORBERTO,

knowingly and intentionally distributed a mixture and substance containing fentanyl, a controlled

substance.

       This was in violation of Title 21, United States Code, Section 841(a)(1).

                                           COUNT 4

       On or about March 20, 2019, in the District of Kansas, the defendant,

                                   TANYA R. NORBERTO,

knowingly and intentionally possessed with intent to distribute a mixture and substance

containing fentanyl, a controlled substance.

       This was in violation of Title 21, United States Code, Section 841(a)(1).

                                           COUNT 5

       On or about March 20, 2019, in the District of Kansas, the defendant,

                                   TANYA R. NORBERTO,



                                                3
             Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 4 of 12




knowingly possessed a 9 millimeter pistol (identified as a Smith & Wesson model MP9 Shield

with serial number HYW9281), in furtherance of a drug-trafficking crime for which she may be

prosecuted in a court of the United States, that is, the drug-trafficking offenses alleged in Counts

1, 3, and 4.

        This was in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

                                            COUNT 6

        On or about March 20, 2019, in the District of Kansas, the defendant,

                                    TANYA R. NORBERTO,

possessed in and affecting interstate commerce a 9 millimeter pistol (identified as a Smith &

Wesson model MP9 Shield with serial number HYW9281), and did so after having been

convicted of the following crimes: in 2010 of Possession of a Controlled Substance in

Buchannan County, Missouri Circuit Court case number 10BU-CR00066; and in 2010 of

Robbery – 2nd Degree, in Buchannan County, Missouri Circuit Court case number 10BU-

CR00925; and did so knowingly. Each of the aforementioned convictions were for crimes

punishable in the State of Missouri by imprisonment for a term exceeding one year.

        This was done in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

                                            COUNT 7

        On or about March 20, 2019, in the District of Kansas, the defendants,

                                      AMBER L. JUAREZ
                                a.k.a. Amber L. Johnson-Juarez
                                               and
                                       JESUS D. SANTOS
                                 a.k.a. Jesus D. Santos-Rivera,




                                                 4
           Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 5 of 12




knowingly and intentionally distributed a mixture and substance containing fentanyl, a controlled

substance, within 1,000 feet of the real property comprising Earl M. Lawson Elementary School,

in Leavenworth, Kansas, which is an elementary school.

       This was in violation of Title 21, United States Code, Sections 841(a)(1) and 860(a), and

Title 18, United States Code, Section 2.

                                            COUNT 8

       On or about March 20, 2019, in the District of Kansas, the defendant,

                                      AMBER L. JUAREZ
                                a.k.a. Amber L. Johnson-Juarez,

knowingly possessed a firearm in furtherance of a drug trafficking crime for which she may be

prosecuted in a court of the United States, that is, the drug-trafficking offenses alleged in Counts

1 and 7.

       This was in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

                                            COUNT 9

       On or about March 27, 2019, in the District of Kansas, the defendants,

                                      AMBER L. JUAREZ
                                a.k.a. Amber L. Johnson-Juarez
                                               and
                                       JESUS D. SANTOS
                                 a.k.a. Jesus D. Santos-Rivera,

knowingly and intentionally distributed a mixture and substance containing heroin, a controlled

substance, within 1,000 feet of the real property comprising Earl M. Lawson Elementary School,

in Leavenworth, Kansas, which is an elementary school.

       This was in violation of Title 21, United States Code, Sections 841(a)(1) and 860(a), and

Title 18, United States Code, Section 2.




                                                 5
          Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 6 of 12




                                             COUNT 10

       On or about April 5, 2019, in the District of Kansas, the defendants,

                                     AMBER L. JUAREZ
                               a.k.a. Amber L. Johnson-Juarez
                                              and
                                      JESUS D. SANTOS
                                a.k.a. Jesus D. Santos-Rivera,

knowingly and intentionally distributed a mixture and substance containing heroin, a controlled

substance, within 1,000 feet of the real property comprising Earl M. Lawson Elementary School,

in Leavenworth, Kansas, which is an elementary school.

       This was in violation of Title 21, United States Code, Sections 841(a)(1) and 860(a), and

Title 18, United States Code, Section 2.

                                             COUNT 11

       On or about April 29, 2019, in the District of Kansas, the defendant,

                                     AMBER L. JUAREZ
                               a.k.a. Amber L. Johnson-Juarez

knowingly and intentionally possessed with intent to distribute a mixture and substance

containing heroin, a controlled substance.

       This was in violation of Title 21, United States Code, Section 841(a)(1).

                                             COUNT 12

       On or about April 29, 2019, in the District of Kansas, the defendant,

                                      JESUS D. SANTOS
                                 a.k.a. Jesus D. Santos-Rivera,

knowingly used and maintained a residence at 605 Cheyenne Street, Apartment C, Leavenworth,

Kansas, for the purpose of distributing and using a controlled substance, within 1,000 feet of the




                                                6
          Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 7 of 12




real property comprising Earl M. Lawson Elementary School, in Leavenworth, Kansas, which is

an elementary school.

       This was in violation of Title 21, United States Code, Sections 856(a)(1) and 860(a).

                                FORFEITURE ALLEGATION

       The allegations contained in Counts 1 through 12 of this Indictment are hereby re-alleged

and incorporated by reference for the purpose of alleging forfeiture pursuant to Title 21, United

States Code, Section 853; Title 18, United States Code, Section 924(d); and Title 28, United

States Code, Section 2461(c).

                   FORFEITURE NOTICE – FIREARMS AND AMMUNITION

       Upon conviction of the offenses identified in Counts 1 and 3 through 6 of this Indictment,

the defendant,

                                    TANYA R. NORBERTO,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and

Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or used

in the commission of the offenses, including, but not limited to, a 9 millimeter pistol (identified

as a Smith & Wesson model MP9 Shield with serial number HYW9281) and 9 millimeter

ammunition, obtained by the Leavenworth County Sheriff’s Office on March 20, 2019.

                 FORFEITURE NOTICE – CONTROLLED SUBSTANCE VIOLATIONS

       Upon conviction of the offenses identified in Counts 1, 3 and 4 of this Indictment, the

defendant,

                                    TANYA R. NORBERTO,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as the result



                                                 7
          Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 8 of 12




of such offenses, and any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of the offenses. The property to be forfeited includes,

but is not limited to, a 9 millimeter pistol (identified as a Smith & Wesson model MP9 Shield

with serial number HYW9281) and 9 millimeter ammunition, obtained by the Leavenworth

County Sheriff’s Office on March 20, 2019.



                                              A TRUE BILL.




Dated: June 5, 2019                           /s/ Foreperson
                                              FOREPERSON


/s/ David P. Zabel, #17887, for
STEPHEN R. MCALLISTER
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730
(913) 551-6541 (fax)
Email: Stephen.mcallister@usdoj.gov
Ks. S. Ct. No. 15845

(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                                 8
           Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 9 of 12




                                         PENALTIES

Count 1:      21 U.S.C. §§ 846, 841(a)(1) & 841(b)(1)(A)(i)
              Conspiracy to distribute and possess with intent to distribute controlled
              substances

      #       NLT 10 years and NMT life imprisonment,
      #       NMT $10,000,000 fine,
      #       NLT 5 years supervised release,
      #       $100 special assessment, and
      #       Forfeiture allegation.

      If the defendant has a prior conviction for a serious drug felony or serious violent felony:

      #       NLT 15 years and NMT life imprisonment,
      #       NMT $20,000,000 fine,
      #       NLT 10 years supervised release,
      #       $100 special assessment, and
      #       Forfeiture allegation.

      If the defendant has two or more prior convictions for a serious drug felony or serious
      violent felony:

      #       NLT 25 years and NMT life imprisonment,
      #       NLT 10 years supervised release,
      #       NMT $20,000,000 fine,
      #       $100 special assessment, and
      #       Forfeiture allegation.

Count 1:      21 U.S.C. §§ 846, 841(a)(1) & 841(b)(1)(B)(i)
              Conspiracy to distribute and possess with intent to distribute controlled
              substances

      #       NLT 5 years and NMT 40 years imprisonment,
      #       NMT $5,000,000 fine,
      #       NLT 4 years supervised release,
      #       $100 special assessment, and
      #       Forfeiture allegation.

      If the defendant has a prior conviction for a serious drug felony or serious violent felony:

      #       NLT 10 years and NMT life imprisonment,
      #       NMT $8,000,000 fine,
      #       NLT 8 years supervised release,
      #       $100 special assessment, and
      #       Forfeiture allegation.

                                               9
           Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 10 of 12




Count 1:        21 U.S.C. §§ 846, 841(a)(1), & 841(b)(1)(C)
                Conspiracy to distribute and possess with intent to distribute controlled
                substances

      #         NMT 20 years imprisonment,
      #         NMT $1,000,000 fine,
      #         NLT 3 years supervised release,
      #         $100 special assessment, and
      #         Forfeiture allegation.

      If the defendant has a prior conviction for a felony drug offense:

      #         NMT 30 years imprisonment,
      #         NMT $2,000,000 fine,
      #         NLT 6 years supervised release,
      #         $100 special assessment, and
      #         Forfeiture allegation.


Counts 2 & 12:         21 U.S.C. §§ 856(a)(1) & 860(a)
                       Maintaining (Count 2 is a conspiracy charge) a drug-involved
                       premises within 1,000 feet of a school

      #         NLT 1 year and NMT 40 years imprisonment,
      #         NMT $1,000,000 fine,
      #         NMT 6 years supervised release, and
      #         $100 special assessment.

Counts 3 & 4:          21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C)
                       Distribution (Count 3) and possession with intent to distribute (Count
                       4) a mixture and substance of fentanyl

      #         NMT 20 years imprisonment,
      #         NMT $1,000,000 fine,
      #         NLT 3 years supervised release,
      #         $100 special assessment, and
      #         Forfeiture allegation.

      If the defendant has a prior conviction for a felony drug offense:

      #         NMT 30 years imprisonment,
      #         NMT $2,000,000 fine,
      #         NLT 6 years supervised release,
      #         $100 special assessment, and
      #         Forfeiture allegation.

                                                  10
           Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 11 of 12




Counts 5 & 8:          18 U.S.C. § 924(c)(1)(A)(i)
                       Possession of a firearm in furtherance of drug trafficking

       #        NLT 5 years and NMT life imprisonment consecutive to any other sentence
                imposed,
       #        NMT $250,000 fine,
       #        NMT 5 years supervised release,
       #        $100 special assessment, and
       #        Forfeiture allegation (Count 5 only).

Count 6:        18 U.S.C. §§ 922(g)(1) & 924(a)(2)
                Felon in possession of a firearm

       #        NMT 10 years imprisonment,
       #        NMT $250,000 fine,
       #        NMT 3 years supervised release,
       #        $100 special assessment, and
       #        Forfeiture allegation.

Counts 7, 9, & 10:     21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 860(a)
                       Distribution and/or possession with intent to distribute heroin and/or a
                       mixture and substance of fentanyl and heroin within 1000 feet of a
                       school

       #        NLT 1 year and NMT 40 years imprisonment,
       #        NMT $2,000,000 fine,
       #        NMT 6 years supervised release, and
       #        $100 special assessment.

If the defendant has a prior conviction for a felony drug offense:

       #        NLT 1 year and NMT 60 years imprisonment,
       #        NMT $4,000,000 fine,
       #        NLT 12 years supervised release, and
       #        $100 special assessment.

Count 11:       21 U.S.C. § 841(a)(1) & 841(b)(1)(C)
                Possession with intent to distribute heroin

       #        NMT 20 years imprisonment,
       #        NMT $1,000,000 fine,
       #        NLT 3 years supervised release, and
       #        $100 special assessment.

       If the defendant has a prior conviction for a felony drug offense:



                                                11
    Case 2:19-cr-20038-JAR Document 1 Filed 06/05/19 Page 12 of 12




#       NMT 30 years imprisonment,
#       NMT $2,000,000 fine,
#       NLT 6 years supervised release,
#       $100 special assessment, and
#       Forfeiture allegation.




                                          12
